214 F.2d 3
ROBIQUE et al.v.LAMBERT.
No. 14708.
United States Court of Appeals, Fifth Circuit.
June 4, 1954.
Rehearing Denied July 22, 1954.

G. W. Gill, Gerard H. Schrieber, New Orleans, La., for appellants.
M. Hepburn Many, Asst. U. S. Atty., New Orleans, La., H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. Atty. Gen., Washington, D. C., Frederic G. Rita, Robert N. Anderson, Special Assts. to Atty. Gen., George R. Blue, U. S. Atty., New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment entered under Section 3653, 26 U.S.C.A., in the consolidated causes dismissing for want of jurisdiction suits appellants had brought to restrain the appellee from levying and collecting a special tax of $250.00 on coin operated pin ball machines.


2
Appellant is here urging upon us: (1) that within the teachings of Miller v. Standard Nut Margarine Co., 284 U.S. 498, 52 S. Ct. 260, 76 L. Ed. 422, this case presents an exception to the operation of the statute; and (2) that the statute is unconstitutional.


3
We think it clear that neither of these positions is well taken.


4
The district judge, in a carefully considered opinion,1 has set out the issues joined and the reasons supporting the judgment. Because we find ourselves in full agreement not only with the result reached but with the reasons given by him, we will content ourselves with saying so and will not further labor the matter.


5
The judgment is right. It is affirmed.



Notes:


1
 Robique v. Lambert (Kapsos v. Lambert), D.C., 114 F. Supp. 305